PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/076,529
Filing Date: 8 Aug 2018
Appellant(s): MARCATH et al.



__________________
Benjamin C. Stasa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(a)  Claims 1-5 are properly rejected under 35 U.S. C. 102(a)(1) and 102(a)(2) as being unpatentable over U.S. Patent Publication No. 2016/0196756 to Prakash et al. (hereinafter “Prakash”).
Appellants main arguments, with respect to independent claim 1, is Prakash “does not suggest that any route is constructed ahead of time such that it can be forwarded to the vehicle or that a state of charge of the drone’s battery remains above a target for a duration of the route.”  According to Appellants, the on-the-fly determinations made by Prakash “do not suggest the pre-flight route construction activities claimed.”
With regards to Appellants assertion, claim 1 does not recite that the route is constructed ahead of time or pre-flight route construction activities.  Claim 1 recites “a processor programmed to, in response to a request from an unmanned aerial vehicle for a route to a destination, construct the route so as to include segments selected from a set of predefined segments traveled by a plurality of carriers each configured to taxi the vehicle . . .”. 
Prakash discloses that through the communications with the candidate vehicle, the UAV processor may learn the destination and/or route of each of the candidate vehicles.   By learning the candidate vehicle destinations through such communications, the candidate vehicle with a best destination or route for piggybacking may be identified.  If destination or route information is not available, the UAV processor may predict a destination or route based on available context data such as information obtained from emails, texts or social media posts.  The UAV may also See Final Office Action (dated 6/25/2021) page 4 and 5 and Prakash at paragraph [0039]).  Prakash also discloses that the delivery UAVs may be equipped with autonomous navigation that has further intelligence (e.g., a global positioning system (GPS) receiver or other sensors, and a smart routing algorithm) for locating/recognizing suitable candidate vehicles.  (See Prakash at paragraph [0038]).  
Since the UAVs of Prakash are communicating with one or more candidate vehicles in its vicinity to determine a route for piggybacking, the UAVs of Prakash routes are constructed according to a segment of the candidate vehicles route to accomplish the UAV’s delivery.     
Thus, it can be seen that the rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable over Prakash is correct.

With respect to dependent claim 2, Appellants provided arguments that Prakash does not suggest “wherein the processor is further programmed to construct the route such that an inflight portion of a travel time therefor is minimized.”  According to Appellants, Prakash merely suggests that various parameters including “battery charge level, package weight, wind conditions, flight route, remaining time distance to destination, and other parameters during flight may be monitored, and that the processor may adjust the route.”  Appellants further provided arguments that this “does not teach constructing a route such than [sic] an inflight portion of a travel time is minimized.”
Prakash discloses that by learning the candidate vehicle destinations through such communications, the candidate vehicle with a best destination or route for piggybacking may be identified.  Accordingly, by identifying the candidate vehicle with a best destination or route for piggybacking, the UAV of Prakash is identifying the best way to arrive at its destination.  During See Prakash at paragraphs [0039] and [0040]).  Prakash also discloses that the UAV may be configured to piggyback on a vehicle to conserve time.  (See Prakash at paragraph [0052]).  To conserve time essentially makes time last longer.  Accordingly, the time is minimized.  Additionally, Prakash discloses that the processor of the UAV monitors remaining time and distance to a destination, and may adjust the route.  Thus, the time is minimized in order to reach the destination. 
Thus, it can be seen that the rejection of claim 2 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable over Prakash is correct.
Appellant has not provided any arguments specifically directed towards the rejections of dependent claims 3-5, but rather has relied on the arguments given regarding the rejections of independent claim 1, upon which the claims depend.  As shown above, claim 1 is properly rejected, therefore claims 3-5 are also properly rejected.  

(b) Claims 8-11 and 13-17 are properly rejected under 35 U.S. C. 102(a)(1) and 102(a)(2) as being unpatentable over Prakash.
Appellant has not provided any arguments specifically directed towards the rejections of independent claims 8 and 13, but relied on the arguments that the independent claims are patentable for the reasons claim 1 is patentable.  As shown above, claim 1 is properly rejected, therefore claims 8 and 13 are also properly rejected. 
Also, Appellants relied on arguments that dependent claims 9-11 and 14-17 are patentable because they depend from one of the independent claims.  As show above, dependent claims 8 and 13 are properly rejected, therefore claims 9-11 and 14-17, which depend from independent claims 8 and 13, respectively, are also properly rejected.  

(c)  Claims 6, 7, 12 and 18 are properly rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of U.S. Patent Publication No. 2015/0370251 to Siegel et al. (hereinafter “Siegel”).
Appellant has not provided any arguments specifically directed towards the rejection of claims 6, 7, 12 and 18 beyond asserting that the claims are patentable because they depend from one of the independent claims. 
As show above, independent claims 1, 8 and 13 are properly rejected and, therefore, absent any further arguments specifically directed toward the rejection of claims 6, 7, 12 and 18, claims 6, 7, 12 and 18 are properly rejected.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
Conferees:
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661      
                                                                                                                                                                                                  /SZE-HON KONG/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.